[Letterhead of Cahill Gordon & Reindel llp] (212) 701-3491 September 30, 2013 Re: Global Sources Ltd. Form 20-F for Fiscal Year Ended December 31, 2012 Filed April 26, 2013 File No. 000-30678 Dear Mr. Spirgel: On behalf of and as counsel to Global Sources Ltd. (the “Company”) and as discussed by telephone earlier today with Kathryn Jacobson, we have requested an extension of time to reply to your letter dated September 25, 2013 to Ms. Connie Lai of the Company, regarding the above-referenced report, until October 26, 2013.Per my telephone conversation earlier today with Kathryn Jacobson, our request for an extension until October 26, 2013 was granted. The Company appreciates the Staff’s consideration.The Company continues to diligently prepare a response. -2- Please direct any questions or concerns regarding this request to the undersigned at the number indicated above.Thank you for your attention. Sincerely, /s/ Stuart G. Downing Stuart G. Downing Larry Spirgel Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 VIA EDGAR cc: Kathryn Jacobson Dean Suehiro Gregory Dundas Connie Lai Adrian Sims Joshua Goldberg
